 1

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                                  EASTERN DISTRICT OF CALIFORNIA
 6

 7    JOGERT ABRANTES,                                     Case No. 1:18-cv-01169-AWI-SAB

 8                   Plaintiff,                            ORDER RE STATUS OF ACTION

 9           v.                                            FIVE DAY DEADLINE

10    WILLIAMS & FUDGE, INC.,

11                   Defendant.

12

13           Plaintiff Jogert Abrantes filed this action on August 29, 2018. (ECF No. 1.) On August

14 30, 2018, the scheduling order issued setting the mandatory scheduling conference in this action

15 for November 20, 2018. (ECF No. 3.) On September 4, 2018, a waiver of service was returned

16 executed on August 31, 2018. (ECF No. 4.) Pursuant to Rule 12 of the Federal Rules of Civil

17 Procedure, a responsive pleading was due sixty days after the request for a waiver was sent. Fed.

18 R. Civ. P. 12(a)(1)(A)(ii). More than sixty days have passed and no responsive pleading,

19 stipulation to extend time for defendant to respond to the complaint, nor request for entry of
20 default have been filed.

21           Accordingly, IT IS HEREBY ORDERED that within five days of the date of entry of this

22 order, Plaintiff shall either file a request for entry of default or notice regarding the status of this

23 action.

24
     IT IS SO ORDERED.
25

26 Dated:      November 7, 2018
                                                           UNITED STATES MAGISTRATE JUDGE
27

28


                                                       1
